Citation Nr: 0006146	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
December 1964, and from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1993 rating decision of 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board.  By decision in November 1998, 
the Board determined that the veteran's claim had been 
reopened, and the case was remanded for additional 
development. 


FINDING OF FACT

The veteran's current hearing loss is no causally related to 
his active military service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that this appeal was previously 
before the Board and denied in a July 1997 BVA decision.  The 
veteran submitted a request to reopen his claim for service 
connection, and in November 1998 the Board determined that 
new and material evidence had been presented to reopen the 
claim.  The Board also determined that the claim was well-
grounded, and the matter was remanded for additional 
development.  The requested development has been completed, 
and the Board finds that the duty to assist the veteran has 
been met.  38 U.S.C.A. § 5107(a).

Essentially, the veteran claims that he currently has hearing 
loss as a result of an incident during his second period of 
active military service, in 1983, when he sustained a gunshot 
wound to the right temple.  As such, he maintains that 
service connection for hearing loss is warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

At this point, the Board notes that for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

A review of the veteran's claims file reveals that his 
original claim for service connection for hearing loss was 
received in May 1984.  At that time, the veteran indicated 
that he was seeking service connection for hearing loss, due 
to an incident that occurred in 1983.  In a January 1995 
hearing at the RO, the veteran clarified that the 1983 
incident involved a gunshot wound.

Although the Board acknowledges that the veteran is claiming 
service connection based on an incident in 1983, the Board 
has reviewed the veteran's entire record.  The veteran's 
service medical records from his first period of military 
service, January 1962 to December 1964, are negative for any 
evidence of complaints or findings of hearing loss.  
Following that period of service, the record reveals that in 
1972, the veteran sustained a gunshot to the head that 
resulted in a skull fracture and contusion, but there was no 
evidence of resulting hearing loss. 

Private medical records from Barnes Hospital, dated in July 
1983, reflect that the veteran was treated for a gunshot 
wound to the right temple, specifically, the pre-
auricular/temporal area.  It was noted that the veteran 
reported no decreased hearing at that time, and his hearing 
was described as within normal limits, although there were 
some metal fragments in the ear canal.

Reviewing the veteran's service medical records from his 
second period of service, April 1981 to April 1984, those 
records also reflect hearing within normal limits.  A record 
dated in August 1983, reveals that two weeks earlier the 
veteran had a hand gun fired next to his right ear, while he 
was on leave.  The veteran complained of vertigo, but there 
were no complaints or findings of hearing loss.  Further 
examination in September 1983, revealed some metal fragments 
in the external right ear canal, but there was no evidence of 
hearing loss.  Audiometric evaluation conducted in March 1984 
revealed all auditory thresholds at the applicable 
frequencies to be in the 0 to 10 decibel range, and speech 
recognition was reported to be 96 percent in each ear.  The 
veteran's service separation examination report, dated in May 
1984, is negative for any findings of hearing loss.  
Audiometric testing showed auditory thresholds at the 
applicable frequencies to be in the 0 to 10 decibel range.

In March 1985, the veteran underwent a VA examination.  No 
audiometric testing was accomplished, and the examiner noted 
that the claims file was not available.  The reported 
diagnosis was bilateral neurosensory hearing loss.  In a 
September 1986 VA examination report, the veteran was 
diagnosed with "bilateral neurosensory hearing loss, worse 
on the right side, dating back to a traumatic injury in 
1982."  Audiometric testing was not accomplished in 
connection with the September 1986 examination.  Audiometric 
testing was accomplished in December 1986, and the examiner 
commented that all thresholds were within normal limits; 
speech discrimination was 98 percent in the right ear and 96 
percent in the left ear. 

VA audiometric evaluations dated from March 1992 to January 
1994, are for the most part negative for any hearing loss.  
However, a January 1994 audiometric evaluation reflected 
auditory thresholds of 25, 25, 30, and 40 at the 500, 1000, 
2000 and 4000 Hertz levels, which meets the criteria under 
38 C.F.R. § 3.385 for impaired hearing as a disability.

Private medical records from Joel A. Goebel, M.D., including 
a June 1994 audiological report, appear to show normal 
hearing except for at the 6000 Hertz level in the right ear.  
Records from the Social Security Administration, received in 
November 1996, are negative for any evidence of hearing loss.  

Following the November 1998 BVA remand, the veteran presented 
private medical records from Sheldon L. Davis, M.D., dated in 
February 1999, which noted hearing within normal limits.  
That same month, the veteran underwent an additional VA audio 
examination and was diagnosed with a mild to moderate, high 
frequency sensorineural hearing loss in the right ear.  
Auditory thresholds were 15, 10, 15, 25, and 35 at the 500, 
1000, 2000, 3000, and 4000 Hertz levels.  Left ear hearing 
was within normal limits.  Speech recognition was described 
as "excellent" in both ears.  

In a March 1999 addendum to the February 1999 VA examination 
report, the examiner concluded that "the veteran's hearing 
loss in the right ear was acquired after his military 
service."  The examiner acknowledged both of the veteran's 
periods of active service, and also noted gunshot wounds 
sustained by the veteran in 1972 and 1983.  The examiner 
pointed out that the veteran underwent several audiological 
examinations after the second gunshot incident, but his 
hearing was consistently within normal limits.  Additionally, 
the examiner noted that on the veteran's discharge 
examination report, he checked "no" for hearing loss.  The 
examiner stated that based on the record, "it is clear that 
the veteran left the military with hearing within normal 
limits with no signs that could link the hearing loss found 
on [the February 1999 examination]."

After reviewing the totality of the evidence, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for hearing loss.  While it 
appears that some examiners have reported high frequency 
sensorineural hearing loss, the various audiometric studies 
do not support such a conclusion.  Moreover, the March 1999 
opinion by a VA examiner clearly negates a relationship 
between any current hearing loss and an incident of the 
veteran's active military service.  The Board finds this VA 
examiner's opinion to be highly persuasive in view of the 
fact that he appears to have reviewed the veteran's medical 
and military history, and also examined the veteran for 
current signs of hearing loss.  The Board does not dispute 
that the veteran may currently have some current hearing 
loss; however, the Board is simply not persuaded by the 
evidence of record that any current hearing loss is due to 
the 1983 gunshot incident, as the veteran maintains, or any 
other incident of military service. 

The March 1985 diagnosis of bilateral neurosensory hearing 
loss as well as the September 1986 VA diagnosis, which 
reflects bilateral neurosensory hearing loss to a traumatic 
injury in "1982" are not accompanied by any supporting 
clinical findings or audiometric testing.  These reported 
diagnoses appear to be based in large part on history 
furnished by the veteran.  Moreover, other examinations, 
including several accomplished in service just after the 1983 
gun fire incident, are all negative for clinical or 
audiometric evidence of hearing loss.  In any event, the 
Board finds that more weight should be placed on the March 
1999 VA examiner's opinion, which negates a causal 
relationship between any current hearing loss and the 
veteran's military service.  See Guerreri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (it is within the province of the 
Board to assess the credibility and weight to be attached to 
medical evidence).  This opinion is overwhelmingly supported 
by numerous audiometric tests over the years which do not 
show evidence of hearing loss until the 1990's.  

At this point, the Board notes that the lack of any evidence 
that the veteran exhibited hearing loss during service is not 
fatal to his claim.  See Ledford v. Derwinski, 3 Vet.App. 87, 
89 (1992). Instead, as noted by the United States Court of 
Appeals for Veterans claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

However, in the present case there is no inservice evidence 
of any upward shift in tested thresholds in service to 
suggest any loss of hearing acuity due to acoustic trauma.  
The lack of any evidence of any diminished hearing acuity 
during service further supports the VA examiner's opinion 
that there is nothing to link the veteran's current hearing 
loss to service.  The Board acknowledges the 1983 gun shot 
incident as well as the medical evidence of current hearing 
loss.  However, the VA examiner's 1999 opinion is supported 
by vast majority of other medical reports of record.  

In short, for the reasons above, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's hearing loss is related to his military service.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable, and the appeal as to this issue is denied.


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

